Name: Commission Regulation (EEC) No 2134/81 of 28 July 1981 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce;  agricultural activity;  agri-foodstuffs
 Date Published: nan

 29 . 7 . 81 Official Journal of the European Communities No L 209 / 11 COMMISSION REGULATION (EEC) No 2134/81 of 28 July 1981 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 5a ( 1 ) of Regulation (EEC) No 1105/68 : 'Animals which a third party keeps in the dairy's buildings and for feeding which the said third party employs, under a contractual arrangement, all the skimmed milk produced in the dairy, shall be treated in the same way as the dairy's own animals .' THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 10 (3 ) thereof, Whereas Article 5a of Commission Regulation (EEC) No 1 105/68 (2 ), as last amended by Regulation ( EEC) No 1645/78 (3 ), provides for specific rules for granting aid when a dairy uses skimmed milk from its own production exclusively to feed its own animals ; whereas it seems justified to provide for the same treat ­ ment in cases where the dairy makes its stabling avail ­ able to a third party who there employs all the skimmed milk produced by the dairy to feed his animals ; Whereas, at the same time, an error in the German text of Regulation (EEC) No 1105/68 should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , Article 2 In the German version of Regulation (EEC) No 1105/68 , the expression 'Artikel 4 bis 8 ' in Article 1 (9) is hereby replaced by the expression 'Absatze 4 bis 8 '. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . For the Commission The President Gaston THORN (') OJ No L 148, 28 . 6. 1968 , p . 13 . ( 2 ) OJ No L 184, 29 . 7 . 1968 , p . 24 . ( 3 ) OJ No L 191 , 14 . 7 . 1978 , p . 23 .